DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on September 17th, 2020 has been entered.
Amendments
This action is in response to amendments filed September 17th, 2020.  As per applicant’s request, Claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, and 19 have been amended.  Claims 4, 11, and 18 have been cancelled.  Claims 1-3, 5, 6, 8-10, 12, 13, 15-17, and 19 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 8, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Szeto, US PG Pub 2018/0018590 (filed on July 17th, 2017), in view of Banu, “Preservation of Data Privacy using PCA based Transformation,” and further in view of Lloyd, US PG Pub 2012/0078944
Regarding Claim 1, Szeto teaches a method for encrypting data performed by one or more computers (Szeto, [0029], “the disclosed techniques provide many advantageous technical effects including construction of communication channels among computing devices over a , the method comprising:  collecting, by a data provider server, user data (Szeto, [0034], “in a healthcare setting, data collected from patients at particular healthcare institutions,” see Fig. 1, each healthcare institution collects its own private data 112A, 112B, or 112N) at a back end (Szeto, Fig. 1, Private Data Servers 124A, 124B, 124N); receiving, by the data provider server and from a modeling server, M dimensional data features, wherein the M dimensional data features are selected by the modeling server according to one or more modeling demands of the modeling server (Szeto, [0099], “Operation 510 begins by configuring a private data server … to receive model instructions … from a central/global server … the model instructions can include … a definition of desired private data features that can be used as a query to generate a training data set” i.e. the central/global modeling server requests a number of particular features that are “desired,” i.e. according to one or more demands, where M is that number of desired features, also see [0062], “the requirements for the data to be selected from private data” & [0041], “dimensions of relevance according to the research task’s requirement”); collecting, by the data provider server and from the collected user data, N pieces of user private data as N data samples (Szeto, [0082], “Private data 322 represents a training data set used to create a trained actual model … Private data 322 can comprise many dimensions or attributes where each sample in the private data 322 could include many values according to the attribute space of the data” where N is the number of samples in the training data set and M is the size of the “attribute space” to be used /number of features); generating, by the data provider server  [some form of the private data] (Szeto, Fig. 1, elements 122A, 122B, 122N) based on the N data samples and the received                         
                            M
                        
                     dimensional data features (Szeto, [0082], “Private data 322 represents a training data set used to create a trained actual model … Private data 322 can each sample in the private data 322 could include many values according to the attribute space of the data” where the “attribute space” is a set of desired features describing the sample, also see [0067], “the query could include a SQL query properly formatter from the requirements in model instructions 230 to access or retrieve the attributes … stored in private data,” where the attributes are, [0041], “dimensions of relevance according to the research task’s requirement”); performing encryption calculation on the [private data] to obtain [privacy-protected data to be transmitted] (Szeto, [0018], “the modeling engine uses the private data distributions to generate a set of proxy data … having the same general data distribution characteristics as the local private data, while also lacking the actual private or restricted features of the local, private data” & [0046], “proxy data may be considered as a transformation of raw data into data of a different form that retains the characteristics of the raw data”); transmitting, by the data provider server and to the modeling server, the [privacy-protected data], wherein the modeling server trains a machine learning model by using [the privacy-protected data] (Szeto, Fig. 5, element 570, “transmitting the set of proxy data, over the network, to the at least one non-private computing device” and element 590, “Training a global model on the aggregated sets of proxy data,” also see Fig. 1, elements 124A, the data provider server and 130, the modeling server & Abstract) and a local training sample (Szeto, [0018], “The model instructions can be considered as one or more commands that instruct the modeling engine to use at least some of the local private data in order to create a trained actual model according to an implementation of a machine learning algorithm … [i.e.] an aggregated model” using local training samples from the various peer servers).
Szeto does not explicitly teach arranging their private data in an                         
                            N
                            x
                            M
                        
                     dimensional target matrix nor does Szeto teach that their encryption calculation is encryption calculation on the                         
                            N
                            x
                            M
                        
                     dimensional target matrix based on a Principal Components Analysis (PCA) algorithm to obtain an                         
                            N
                            x
                            K
                        
                     dimensional encryption matrix, wherein                         
                            K
                        
                     is less than                         
                            M
                        
                     nor multiplying the multiplying the                         
                            N
                            x
                            M
                        
                     dimensional target matrix by the …                          
                            M
                            x
                            K
                        
                     dimensional projection matrix to obtain the                         
                            N
                            x
                            K
                        
                     dimensional encryption matrix.   However, Banu teaches an                         
                            N
                            x
                            M
                        
                     dimensional target matrix (Banu, pg. 440, 2nd column, 4th paragraph, “A data set                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                    ,                         
                            (
                            i
                            =
                            1
                            ,
                            …
                            n
                            ,
                            )
                        
                    ” i.e. n/N samples of d/M dimensional data, i.e. “PCA is used for transforming the multidimensional data into lower dimensions” with “provides a low-dimensional projection of the vectors                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     if                         
                            m
                            <
                            d
                        
                    ”; the data can be organized in a matrix, see 1st column, last paragraph, “The dataset is assumed to be a data matrix”) and encryption calculation on the                         
                            N
                            x
                            M
                        
                     dimensional target matrix based on a Principal Component Analysis (PCA) algorithm (Banu, pg. 440, 2nd column, 4th paragraph, “The mapping                         
                            
                                
                                    z
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            V
                        
                     provides a low-dimensional projection of the vectors                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     if                         
                            m
                            <
                            d
                        
                    ” i.e. if                         
                            K
                            <
                            M
                        
                    ) to obtain an                         
                            N
                            x
                            K
                        
                     dimensional encryption matrix (Banu, pg. 440, 2nd column, last paragraph, “The principal components Z provide a linear approximation … of the original data in a low-dimensional projection”; Z is                         
                            N
                            x
                            K
                        
                     because it is n/N data samples represented in the lower dimension m/                        
                            K
                        
                    ) wherein K is less than M (Banu, pg. 440, 2nd column, last paragraph, “                        
                            m
                            <
                            d
                        
                    ”) and is obtained by explicitly by multiplying the multiplying the                         
                            N
                            x
                            M
                        
                     dimensional target matrix by the …                          
                            M
                            x
                            K
                        
                     dimensional projection matrix to obtain the                         
                            N
                            x
                            K
                        
                     dimensional encryption matrix (Banu, pg. 440, 2nd column, 4th paragraph, “The mapping                         
                            
                                
                                    z
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            V
                        
                     provides a low-dimensional projection of the vectors                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     & pg. 440, 2nd column, last paragraph, “The principal components provide a linear approximation … of the original data in a low-dimensional projection”, i.e.                         
                            Z
                            =
                            X
                            V
                        
                      where Z is                         
                            N
                            x
                            K
                        
                    , X is                         
                            N
                            x
                            M
                        
                     and the projection matrix V is                         
                            M
                            x
                            K
                            /
                            d
                             
                            b
                            y
                             
                            m
                        
                     ).
st column, 2nd-to-last paragraph, “PPC over Horizontally Partitioned Data”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the privacy-preserving algorithm of Banu, based on PCA, as the privacy-preservation creation of “proxy data” in Szeto.  The motivation to do so is that “The proposed method can be used to hide valuable information while presenting it on a publically accessible place [and for a] multi party collaborative clustering scenario,” (Banu, pg. 442, 2nd column, 2nd-to-last paragraph), i.e. machine learning on the entire set of data without compromising privacy, as desired in Szeto.
   The Szeto/Banu combination does not teach, but Lloyd teaches, determining whether the [result of a calculation] is locally stored (Lloyd, [0143], “determines whether the requested calculation … has already been performed and stored in the data store”); in response to determining that the [result] is locally stored, [use that result] (Lloyd, [0143], “If so, the PTS retrieves the previously calculated result from the data store and returns that previously requested result to the requesting client”); and in response to determining that the [result] is not locally stored, [perform the calculation to achieve that result] (Lloyd, [0144], “If the requested calculation has not already been performed and is not being worked on currently, the PHS launches a provider … that performs the calculation”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to check and see if the encryption calculation has already been performed and a result, i.e. the                         
                            M
                            x
                            K
                        
                     dimensional projection matrix has been stored, before 
Regarding Claim 6, the Szeto/Banu combination of Claim 1 teaches the method according to Claim 1 (and thus the rejection of Claim 1 is incorporated).  Szeto further teaches wherein the modeling server combines [transmitted privacy-protected data, represented in the combination of Claim 1 as the                         
                            N
                            x
                            K
                        
                     dimensional encryption matrix] received from the data provider server with a local training sample (Szeto, [0018], “The model instructions can be considered as one or more commands that instruct the modeling engine to use at least some of the local private data in order to create a trained actual model according to an implementation of a machine learning algorithm … [i.e.] an aggregated model” using local training samples received from the various peer servers).
Claims 8 and 13 recite one or more non-transitory, computer readable media storing instructions executable by a computer system for performing the methods of Claims 1 and 6, respectively.  As Szeto, [0018], teaches that “the private data servers are computing devices having one or more processors that are configurable to execute software instructions stored in a non-transitory computer readable memory, where execution of the software instructions gives rise to a modeling engine”, Claims 8 and 13 are rejected for reasons set forth in the rejection of Claims 12 and 6, respectively.  Further, Claim 15 recites a computer-implemented system, comprising: one or more computers, and one or more computer memory devices interoperably coupled with the one or more computers having tangible, non-transitory, machine-readable media storing instructions that, when executed by the one or more computers, performs the method of Claim 2.  Szeto, [0018], teaches such computing devices, and Claim 15 is thus rejected for reasons set forth in the rejection of Claim 1.

Claims 2, 3, 5, 9, 10, 12, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Szeto, in view of Banu and Lloyd, and further in view of Corcoran, US PG Pub 2008/0021498.
Regarding Claim 2, the Szeto/Banu/Lloyd combination of Claim 1 teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  The combination teaches, through Banu, “Preservation of Privacy using PCA based Transformation,” but each of Szeto and Banu are silent on the details of implementing the PCA algorithm.  Corcoran, however, teaches separately performing zero averaging on values of vectors corresponding to the M dimensional data features in the                 
                    N
                    x
                    M
                
             dimensional target matrix (Corcoran, [0036], “Each data sample is a vector of dimension m<N.  The first step consists in changing the collection of data so that it will have a zeros mean, which is done by subtracting the mean the data samples from each sample”); calculating a covariance matrix that corresponds to the                 
                    N
                    x
                    M
                
             dimensional target matrix and that is obtained after the zero averaging (Corcoran, [0036], “The PCA algorithm consists in computing the covariance matrix                 
                    
                        
                            C
                            o
                            v
                        
                        
                            S
                            S
                        
                    
                
             using eq 1” where Eq (1) uses the zero-averaged target matrix); calculating eigenvalues of the covariance matrix and eigenvectors corresponding to the eigenvalues (Corcoran, [0037], “We can compute the eigenvector matrix … and the eigenvalues … of the covariance matrix by using eq 2”); sorting the calculated eigenvectors based on the corresponding eigenvalues, and extracting, from the calculated eigenvectors, K eigenvectors corresponding to K largest eigenvalues of the calculated eigenvalues to generate the                 
                    M
                    x
                    K
                
             dimensional projection matrix (Corcoran, where                 
                    
                        
                            E
                        
                        ^
                    
                
             is the approximated projection matrix); and multiplying the                 
                    N
                    x
                    M
                
             dimensional target matrix by the                 
                    M
                    x
                    K
                
             dimensional projection matrix to obtain the                 
                    N
                    x
                    K
                
             dimensional encryption matrix (Corcoran, [0038], “                
                    
                        
                            P
                        
                        
                            i
                        
                    
                
             represents the principle components coefficients for the data sample                 
                    
                        
                            S
                        
                        
                            i
                        
                    
                
             and can be computed by projecting the data sample on the coordinates given by the eigenvectors” corresponds to Banu, pg. 440, 2nd column, 4th-last paragraphs, “The mapping                 
                    
                        
                            z
                        
                        
                            i
                        
                    
                    =
                    
                        
                            x
                        
                        
                            i
                        
                    
                    V
                
             provides a low-dimensional projection of the vectors                 
                    
                        
                            x
                        
                        
                            i
                        
                    
                
             … The principal components Z provide a linear approximation … of the original data in a low-dimensional projection”).  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the method of Corcoran to calculate the PCA projection matrix and principle component coefficients of Banu because the Szeto/Banu combination needs the PCA projection matrix, and Corcoran describes precise steps on how to perform PCA that are omitted from Banu (KSR Rationale (B), simple substitution of one known element for another to obtain predictable results – Banu calculates the PCA projection matrix and PCA coefficients via some undisclosed method; it is known that the method of Corcoran produces the required outputs; substituting the unknown method of Banu with the known, explicitly disclosed method of Corcoran to produce the predictable desired result values is obvious).
Regarding Claim 3, the Szeto/Banu/Lloyd/Corcoran combination of Claim 2 recites the method according to Claim 2 (and thus the rejection of Claim 2 is incorporated).  Szeto does not explicitly teach, but Corcoran does teach, locally storing the                 
                    M
                    x
                    K
                
             dimensional projection matrix as an encryption matrix (Corcoran, [0048], “either we store the complete covariance i.e. the                 
                    
                        
                            E
                        
                        ^
                    
                
             projection matrices used in Eq. (10) are stored instead, see for example [0035], “only the principle components of these samples are stored”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store the computed projection matrix locally, i.e. at the private data server of Szeto where it was computed.  The motivation to do so is so that new data samples can also be encrypted/projected onto the calculated basis (Corcoran, [0003], “it has been observed that when [data] are added to such a collection there is no immediate requirement for retraining of the PCA basis vectors and that the results remain self-consistent as long as the number of new [data] added is not greater than, approximately, 20% of the number in the original [data] collection”).
Regarding Claim 5, the Szeto/Banu/Lloyd/Corcoran combination of Claim 3 teaches the method according to Claim 3 (and thus the rejection of Claim 3 is incorporated).  Neither Szeto nor Banu teaches, but Corcoran does teach, in response to determining that the M dimensional features change: performing second encryption calculation on the                 
                    N
                    x
                    M
                
             dimensional target matrix based on the PCA algorithm (Corcoran, [0031-0035], “when new data samples are added to a data set” i.e. the M dimensional features change “there are issues s to the validity and applicability of the PCA … the classical solution is to recalculate the full covariance matrix of the new (combined) dataset and then recalculate the eigenvectors for this new covariance matrix … a different technique is provided herein”); and updating the locally stored                 
                    M
                    x
                    K
                
             dimensional projection matrix based on a recalculated projection matrix (Corcoran, [0035], “A different technique is provided herein to calculate the basis vectors, the eigenvalues, and to determine the principle components for the new collection … These have the 
Claims 9, 10, and 12 recite one or more non-transitory, computer readable media storing instructions executable by a computer system for performing the methods of Claims 2, 3, and 5, respectively.  As Szeto, [0018], teaches that “the private data servers are computing devices having one or more processors that are configurable to execute software instructions stored in a non-transitory computer readable memory, where execution of the software instructions gives rise to a modeling engine”, Claims 9, 10, and 12 are rejected for reasons set forth in the rejection of Claims 2, 3, and 5, respectively.  Further, Claims 16, 17, and 19 recite a computer-implemented system, comprising: one or more computers, and one or more computer memory devices interoperably coupled with the one or more computers having tangible, non-transitory, machine-readable media storing instructions that, when executed by the one or more computers, perform the methods of Claims 2, 3, and 5, respectively.  Szeto, [0018], teaches such computing devices, and Claims 16, 17, and 19 are thus rejected for reasons set forth in the rejections of Claims 2, 3, and 5, respectively.
Response to Arguments
Applicant’s arguments submitted September 17th, 2020 have been fully considered, but are not fully persuasive.
Applicant’s arguments regarding the 35 U.S.C. 103 rejections of the independent claims have been fully considered, but are not persuasive.
Applicant first argues, with respect to Claim 1, that the combination has not been shown to teach in response to determining that the             
                M
                x
                K
            
         dimensional projection matrix is stored locally, multiplying the             
                N
                x
                M
            
         dimensional target matrix by the locally stored             
                M
                x
                K
            
         dimensional projection matrix to obtain the             
                N
                x
                K
            
         dimensional encryption matrix
Specifically, applicant argues that Lloyd is relied upon to teach this feature (previously recited in Claim 4) but that Lloyd makes no mention of multiplying matrices to obtain the encryption matrix.  However, Banu teaches that, an encryption matrix can be obtained by multiplying the target matrix by the projection matrix, where the projection matrix is obtained by performing PCA on the target matrix.  Lloyd merely teaches to check whether a required calculation has already been performed and the result stored, and if the result is stored, use it, whereas if the result is not stored, the perform the calculation.  In the context of Banu, applying Lloyd means checking whether the projection matrix has been calculated or not already.  If the projection matrix has been calculated and stored, then use the projection matrix to perform encryption (i.e. multiplying the projection matrix by the target matrix, as taught by Banu) and if the projection matrix has not been calculated, then calculate it first (in the manner taught by Banu) and then use it to determine the final encryption matrix.  While the exact claim language of the claim is not taught by any single reference, applying the “checking whether a result is stored before wasting time to repeat that calculation” logic of Lloyd to the calculation of an encryption matrix (with the intermediate step of calculating the projection matrix via PCA) teaches the limitation.  
Applicant next argues that combination does not teach that “the modeling server trains the machine learning model by using NxK dimensional encryption matrix and a local training sample.”  However, Szeto teaches that the modeling server trains the model with data from multiple of the peer private data servers.  Data transmitted to the modeling server from a different peer server, encrypted or not, constitutes a local training sample, local to one of the 
Applicant’s arguments regarding independent Claims 8 and 15 rely upon the same features argued with respect to Claim 1, and are thus unpersuasive.
Applicant’s arguments regarding the dependent claims rely upon the allowability of the claims upon which they depend, and as such are unpersuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104.  The examiner can normally be reached on Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/BRIAN M SMITH/Examiner, Art Unit 2122